Citation Nr: 1539828	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  02-16 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

 1.  Entitlement to service connection for diabetes mellitus, type 2, to include as secondary to service-connected hepatitis C, cirrhosis, panic disorder with agoraphobia, and depressive disorder not otherwise specified (NOS).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected panic disorder with agoraphobia, depressive disorder not otherwise specified (NOS), and coronary artery disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active duty service from December 1964 to April 1965.  

This matter comes to the Board of Veterans' Appeals from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois and St. Louis, Missouri.  The jurisdiction of the case now rests with the RO in St. Louis, Missouri.   

The Board remanded the claim for entitlement to service connection for hypertension for further development in June 2005, September 2007, March 2009, July 2013, July 2014, and December 2014.  

It remanded the claim for entitlement to service connection for diabetes in July 2013, July 2014, and December 2014.

The Board apologies for the repeated remanding of this case.  This is the first time this case has been before the undersigned. 


FINDING OF FACT

During the pendency of the appeal but after the appeal was certified and transferred to the custody of the Board, VA received confirmation that the Veteran died in August 2015.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R.  § 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died in August 2015, during the pendency of the appeal, as confirmed through the appropriate inquiries with the Social Security Administration.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the Veteran's death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed no later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  

The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).

Again, the Board apologies for the repeated remanding of this case.


ORDER

The appeal is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


